      Case 2:20-cv-00073-DPM Document 24 Filed 08/31/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

LEE GRONE GREENE, III                                       PLAINTIFF

v.                       No. 2:20-cv-73-DPM

SOCIAL SECURITY ADMINISTRATION,
Commissioner                                             DEFENDANT

                             JUDGMENT
     Greene's   complaint    is   dismissed    with   prejudice.      The
Commissioner's decision is affirmed.



                                  D .P. Marshall Jr.
                                  United States District Judge
